In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 19-986V
                                          (Not to be Published)

*************************
ALEXANDER PRAGUE,           *
                            *                                             Chief Special Master Corcoran
                Petitioner, *
                            *                                             Dated: January 31, 2022
v.                          *
                            *
                            *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Mark Theodore Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for Petitioner.

Naseem Kourosh, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION DISMISSING PETITION1

       On July 10, 2019, Lauretta Prague filed a petition on behalf of Alexander Prague seeking
compensation under the National Vaccine Injury Compensation Program (“Vaccine Program”), 2
and alleging that the Trumenba (meningococcal B) and Menactra (meningococcal) vaccines
(“meningococcal vaccines”) Mr. Prague received on July 16, 2016, caused him to suffer from
vaccine-induced chronic migraine headaches, either “caused-in-fact” or significantly aggravated
by the meningococcal vaccines. The caption was later amended to make Mr. Prague the Petitioner.

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.
        This matter was originally assigned to a different special master, but reassigned to me on
January 28, 2021. ECF No. 28. Respondent contested entitlement. See Rule 4(c) Report, dated
May 4, 2021 (ECF No. 32). I ordered Petitioner earlier in the winter to file an expert report in
support of the claim, leading to multiple requests for extensions of time to so act. I repeatedly
granted those requests, although I noted in the fall that the report was due in mid-November, and
that (given how much time had passed) no further extensions would be permitted. Docket Entry
Order, dated Oct. 12, 2021.

        On the day the report was due, counsel offered a status report indicating that he had not
been able to confer with his client. Status Report, dated Nov. 10, 2021 (ECF No. 39). I therefore
ordered Petitioner to either request the case’s dismissal or move for a ruling on the record in his
favor. Docket Entry Order, dated Nov. 12, 2021. Petitioner subsequently filed another status report
indicating (again) counsel’s inability to confer with Petitioner. Status Report, dated Jan. 6, 2022,
at 1 (ECF No. 40). I therefore ordered Petitioner to show cause why the case should not be
dismissed for failure to comply. Order, dated Jan. 10, 2022 (ECF No. 41).

        Petitioner has now filed an Unopposed Motion to Dismiss. Motion, dated Jan. 28, 2022
(ECF No. 42). In it, Petitioner requests a decision dismissing the claim based on the assessment
that he is unlikely to be able to meet the burden of proof required in the Vaccine Program, and
acknowledging that a decision dismissing the Petition will result in a judgment ending all his rights
in the Vaccine Program. He has also expressed the intent to protect his rights to file a civil action
in the future, and thus (pursuant to 42 U.S.C. § 300aa-21(a)(2)) to elect to reject the Vaccine
Program judgment against him and elect to file a civil action at the appropriate time. Id. at 2.

                                               ANALYSIS

         The provisions under the Vaccine Rules for ending a case before a decision has been issued
are largely inapplicable herein. Petitioner may no longer avail himself of Vaccine Rule
21(a)(1)(A), which governs voluntary dismissals before service of the Rule 4(c) Report, and
Respondent has not stipulated to dismissal under Rule 21(a)(1)(B). In addition, even if the parties
had so stipulated, Petitioner seeks entry of a judgment, whereas Vaccine Rule 21(a) would only
result in an “order concluding proceedings.” Rule 21(a)(3).

        Accordingly, the only remaining channel for the relief Petitioner requests is a “motion
seeking dismissal”—a mechanism for ending cases that other claimants have used, either because
they have determined that the claim cannot succeed, or simply because they choose not to continue
with the claim, but have reached that determination after the time to act under Rule 21 has passed.
See, e.g., Goldie v. Sec’y of Health & Human Servs., No. 18-1476V, 2019 WL 6045647, at *1
(Fed. Cl Spec. Mstr. Oct. 11, 2019). Dismissal of Vaccine Program cases at this particular stage


                                                 2
of the litigation is not uncommon. Indeed, the rules of the Court of Federal Claims (which are
properly applied herein) permit dismissal of claims at a petitioner/plaintiff’s request and “on terms
that the court considers proper.” RCFC 41(a)(2).

        Under the Vaccine Act, a petitioner may not receive a Vaccine Program award based solely
on her claims alone. Rather, the petition must be supported by either medical records or by the
opinion of a competent physician. Section 13(a)(1). In this case, there is insufficient evidence in
the record for Petitioner to meet his burden of proof. Therefore, Petitioner’s claim cannot succeed
and must be dismissed. Section 11(c)(1)(A).

        Accordingly, I hereby DISMISS Petitioner’s case. In the absence of a motion for review
filed pursuant to RCFC Appendix B, the Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of this Decision. 3




         IT IS SO ORDERED.
                                                                s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           3